Oliver. Chief Judge:
This appeal for reappraisement relates to a certain crankshaft grinding machine, Model K 2000, and accessories, that were exported from Copenhagen, Denmark, and entered at the port of ISTorf oik, Va.
The case has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Oourt, that the market value or price at the time of exportation of the involved Crankshaft Grinding Machine, Model K 2000 and accessories at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
VALUE Article (Danish Krona)
1 A.M.O. Crankshaft Grinding Machine Model K 2000 45,400
(U.S. Dollars) Each
1 Rapid power traverse for grinding wheel 428. 00
1 Special deluxe finish; red 87.00
1 Grinding wheel 30” x 8” x %" 47. 00
2 Grinding Wheels 30” x 8” x 1%" & l'-i/a” 49. 00
3 sets of grinding wheel centres 8” 38. 00
1 set of V belts 16.00
1 Diamond tipped dressing tool 0.75 carat 22. 00
All items less 10% discount, plus cost of export packing.
IT IS FURTHER STIPULATED AND AGREED that there was no. higher export value for merchandise such or similar to the merchandise heréin involved at the time of exportation thereof.
IT IS FURTHER AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for ap-praisement of the merchandise in question, and hold that such statutory value for the articles is as hereinabove set forth in the stipulation of submission. Judgment will be rendered accordingly.